DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

	Applicant’s election without traverse of Group I, claims 1-19, in the reply filed on 08 February 2021 is acknowledged.

Claim Objections

Claim 18 is objected to because of the following informalities:  In claim 18, line 1, it appears “t the” should be ---the---.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 8, 12-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Criscuolo et al (US patent 8,567,963) in view of Aldred et al (US patent application publication 2013/0104933).
	The publication to Criscuolo discloses the invention substantially as is claimed.  Criscuolo discloses a sensor enclosure (27, fig. 2) for encasing a sensor (1).  The sensor enclosure comprises a domed cover (2) and a base encased by such cover.  The base includes an inner frame (not particularly numbered but clearly shown in figures 5 and 8) supporting the sensor and an outer frame (28) disposed both above (fig. 2) and below (fig. 8) the inner frame.  A slewing ring is deemed disclosed as claimed.  Such includes an inner ring (6, fig. 6) supporting the domed cover and an outer ring (portion of outer frame 28 shown in figure 8) surrounding the domed cover.  A wiper (16, fig. 2) extends vertically from a first end attached to the outer frame (col. 4, lines 33-36) to a second end.  The wiper makes contact with the dome to remove moisture and debris therefrom as the domed cover is rotated.  A powertrain (10) is disposed within the outer frame and is configured to rotate the inner ring (6), and thus the attached domed cover, via gear teeth (7, fig. 7) thereon.
	The publication to Criscuolo discloses all of the above recited subject matter with the exception of the second end of the wiper attached to a support ring, the dome cover being of glass and particular materials for the frames.

	It would have been obvious to one of skill in the art before the filing date of the claimed invention to support the upper end of the wiper of Criscuolo with a support ring on the enclosure, as clearly suggested by Aldred, to enhance the support and desired retention of the wiper.
	With respect to claim 7, note mounting points on bracket (32, fig. 2) of the frame (28).  Such could be used to mount the sensor enclosure to any structure so desired, including a vehicle.
	With respect to claim 8, Criscuolo discloses the domed cover as being transparent (col. 3, lines 7-11) and is thus deemed to meet the claim.
	With respect to claim 12, Aldred discloses that domed sensor covers can be transparent and made of glass (para. 3).  It therefor would have been obvious to one of skill in the art to make the domed cover of Criscuolo of glass, as clearly suggested by Aldred, to provide for a sturdy, self-supporting domed cover.  Use of glass materials to make domed covers is well established.  Additionally, the glass material suggested by Aldred is deemed a strengthened glass, at least as far as claimed and disclosed by applicant.
	With respect to claims 13 and 14, since acrylic glass or safety glass is not particularly required, per the option of strengthened glass in claim 12, these claims are deemed to be met.  In other words, there appears no particular requirement that the domed cover be either acrylic glass or safety glass and that as such, the particulars of such materials is not of patentable significance as claimed.
	With respect to claim 16, note electric motor (11) and gear (12).

	With respect to claim 18 and the fabrication via three dimensional printers, such relates to a method of manufacture and does not act to limit the frames produced in any patentable sense.
	
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Criscuolo et al (US patent 8,567,963) in view of Aldred et al (US patent application publication 2013/0104933), as applied to claim 1 above, and further in view of Ursel et al (US patent 3,832,751).
	The publications to Criscuolo and Aldred disclose all of the above recited subject matter with the exception of the wiper including a leaf spring to provide compressive force to a wiper blade to make contact with the dome.
	The publication to Ursel discloses the use of a wiper including a leaf spring arm (16, col. 4, lines 30-40) supporting a flexibly resilient wiper blade (17) to bias such against a curved or domed surface (12) to be wiped.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the wiper of Criscuolo as having a spring biased or leaf spring arm supporting a flexible wiper blade, as clearly suggested by Ursel, to enable enhanced following by the wiper blade of the surface being wiped.
9 is rejected under 35 U.S.C. 103 as being unpatentable over Criscuolo et al (US patent 8,567,963) in view of Aldred et al (US patent application publication 2013/0104933), as applied to claim 1 above, and further in view of Clugston (US patent application publication 2009/0213601)
	The publications to Criscuolo and Aldred disclose all of the above recited subject matter with the exception of the cover coated with a thin-film neutral filter.
	The publication to Clugston discloses the provision of a thin-film neutral density filter (50, 65, fig. 2) as part of the sensor (10) cover through which light passes to the sensor.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the domed sensor cover of Criscuolo with a thin-film neutral density filter thereon, as clearly suggested by Clugston, to enable enhancing the light received by the sensor and thus the spectral response of the sensor.  Use of light diffusers is well established.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Criscuolo et al (US patent 8,567,963) in view of Aldred et al (US patent application publication 2013/0104933), as applied to claim 1 above, and further in view of O’Brien et al (US patent application publication 2017/0210486)
	The publications to Criscuolo and Aldred disclose all of the above recited subject matter with the exception of the cover coated with a thin-film graduated neutral filter.
	The publication to O’Brien discloses the provision of a thin-film graduated neutral density filter (para. 50) on the lens cover (203, fig. 2) of a sensor enclosure (201).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the domed sensor cover of Criscuolo with a thin-film graduated neutral density filter thereon, as clearly suggested by O’Brien, to enable enhancing the light received by the sensor and thus the spectral response of the sensor.  Use of light diffusers is well established.
11 is rejected under 35 U.S.C. 103 as being unpatentable over Criscuolo et al (US patent 8,567,963) in view of Aldred et al (US patent application publication 2013/0104933), as applied to claim 1 above, and further in view of Sugiura at al (WO publication 2018/052057)
	The publications to Criscuolo and Aldred disclose all of the above recited subject matter with the exception of the cover coated with a reflective coating.
	The publication to Sugiura discloses (note abstract) the provision of a reflective coating (24) on a sensor (11) cover (20A) of a vehicle (10).
	It would have been obvious to one of skill in the art to provide the domed sensor cover of Criscuolo with a reflective coating thereon, as clearly suggested by Sugiura, to hide the sensor while still enabling operation thereof.  Such would provide for improved aesthetics in hiding the sensor and related components behind the cover.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Criscuolo et al (US patent 8,567,963) in view of Aldred et al (US patent application publication 2013/0104933), as applied to claim 1 above, and further in view of Cooper (US patent application publication 2015/0353024).
	The publication to Criscuolo and Aldred disclose all of the above recited subject matter with the exception of a moisture sensor on the cover.
	The publication to Cooper discloses the use of moisture sensors (538a-c, fig. 14) on lens covers of sensors (580a-c) to provide for automatic clearing if a certain level of moisture is detected.  Cooper discloses that such is typically used to control wipers (para. 59).
	It would have been obvious to one of skill in the art to provide the domed cover of the sensor of Criscuolo with a moisture sensor thereon, as clearly suggested by Cooper, to provide for automatic clearing of any moisture buildup and thus enhance detection results of the sensor therein.
Allowable Subject Matter

Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
25 March 2021